Morrill, C. J.
The first error assigned is, that the court erred in re-opening the continuance of the cause against the protest of Callahan. The record shows that when the cause was called for trial, the witnesses for the state being absent, the defendant insisted upon a trial, but a continuance was granted with the express understanding that it should be set aside on the appearance of the witnesses. When this took place, therefore, the defendant, if his witnesses were not present, could have made a showing for continuance, if he had any cause; but he assigned no cause, and we see no cause of error in the court ordering a trial.
The second, third, and fourth errors, to the effect that the court erred in his charge to the jury and in refusing the charges requested, and also in receiving the verdict of the jury in the absence of the defendant and his counsel, can be disposed of by a statement of the fact, that the charge given was as favorable to the defendant as the law allowed, and there was nothing in the record showing the absence of the defendant on the rendition of the verdict, and we cannot presume either that the court erred in this respect, or, if it were so, that the counsel for the defendant would have neglected to have so incorporated in the record, that it could be examined and corrected by this court.
We see no error in the rulings and charge of the court, and the testimony was sufficient to authorize the verdict of the jury. The judgment is
Affirmed.